DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US Pub. No. 2007/0079521).

Referring to claim 2, the measuring method comprising the steps of providing a measuring tool (10) with outer and inner tubes; providing said outer tube (12) with first and second ends and said inner tube (36, 38, 40, 42) with first and second ends; telescopically receiving said inner tube in said outer tube (Figure 5); placing said measuring tool between two structural components (Figure 6); and measuring a distance between said structural components (Paragraph [0022]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Trevino (US 5,357,683).
With respect to claim 1, Trevino discloses a measuring tool, which comprises a telescoping tubular assembly (12) including an outer tube (12a, 14a) with first and second ends and an inner tube (12b, 14b) with first and second ends; said outer tube (12a, 14a) telescopically receiving said inner tube (12b, 14b); a first foot assembly (18) mounted on said outer tube first end; a second foot assembly (19) mounted on said inner tube first end; measuring indicia (40) on said inner and outer tubes; and a level (44, 46) attached to the tool. 
Trevino does not disclose the magnetic strip mounted on said outer tube 
Regarding claim 1, Trevino discloses a measuring tool comprising bubble levels but fails to specify the means to secure said bubble levels to said tool. The use of the particular type of coupler claimed by applicant, i.e., magnetic strip, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the bubble levels are securely attached to the tool body, as already suggested by Trevino, 2) the magnetic strip claimed by Applicant and the means used by Trevino are well known alternate types of couplers which will perform the same function, if one is replaced with the other, of securely attaching the bubble levels to the tool body, and 3) the use of the particular type of coupler by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of couplers that a person having ordinary skill in the art before the effective filing date of the invention would have been able to provide using routine experimentation in order to securely attach the bubble levels to the tool body as already suggested by Trevino.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
DeFaux et al. (US 10,690,471)
Gjertsen (US 10,514,243)
Ramsthaler (US 6,418,631)
Reed (US 5,317,813)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
October 27, 2022


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2855